                      UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF GEORGIA
                           SAVANNAH DIVISION


ENVIRONMENTAL
WOOD PRODUCTS, INC.,

                      Plaintiff,

v.                                                 Civil Action No.: 619cv57

 HALL & NAVARRO, LLC AND
 RENASANT BANK,

                      Defendants


                                      ORDER

        Plaintiff Environmental Wood Products, Inc. and Defendants Hall & Navarro,

LLC and Renasant Bank jointly moved that these proceedings be stayed pending the

resolution of Plaintiff’s Motion to Remand, Doc. 8, and Defendants’ Joint Motion to

Reopen Bankruptcy Case In re: Environmental Wood Products, Inc. Doc. 7.         The

Court directed parties to clarify whether they are currently engaged in bankruptcy

proceedings. Doc. 12.     The parties submitted an Amended Rule 26(f) Report,

clarifying that no party is currently involved in a bankruptcy proceeding, requiring

an automatic stay of this action. Doc. 19. Having reviewed the parties’ submissions

and being satisfied that good cause has been shown, the Motion to Stay is GRANTED

        Discovery and all other deadlines are stayed pending the disposition of the

Plaintiff’s Motion to Remand and Defendant’s Joint Motion to Reopen Bankruptcy

Case.



                                         1
SO ORDERED, this 13th day of August, 2019.



                               _______________________________
                                ___________________________
                                                         _ __
                               CHRIS
                                HRISTOPHER
                                   ISTOPH E L. RAY
                                       P ER
                               UNITED STATES MAGISTRATE JUDGE
                               SOUTHERN DISTRICT OF GEORGIA




                               2
